On argument, order, and order on reargument, denying defendants’ motion to serve a further amended answer, reversed upon the facts, without costs, and motion granted, without costs, upon condition that defendants pay all costs to date within five days from the entry of the order herein; otherwise, orders affirmed, with ten dollars costs and disbursements; the further amended answer to be served, upon payment of such costs, within five days from the entry of the order. This is without prejudice to plaintiff’s right to serve a reply; issue to remain as of original date and cause to be tried when reached provided reply has been served. Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ., concur.